Citation Nr: 0316623	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  94-38 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left wrist 
ganglion cyst

2.  Entitlement to the assignment of a higher initial 
disability rating for lumbosacral strain with arthritis, 
currently rated as 20 percent disabling

3.  Entitlement to the assignment of a higher initial 
disability rating for left knee patellofemoral pain syndrome 
with arthritis, currently rated as 10 percent disabling

4.  Entitlement to the assignment of a higher initial 
disability rating for dyshidrotic eczema of the hands, 
currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please again contact the veteran and 
request whether he has been seen by any 
VA or private medical professionals since 
October 2000 concerning his lumbosacral 
strain with arthritis, left knee 
patellofemoral pain syndrome with 
arthritis, dyshidrotic eczema of the 
hands, and left wrist ganglion cyst.  
Please obtain any such records that he 
identifies.  

2.  After the above step has been 
completed, make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations:

An appropriate medical examination(s) to 
evaluate the veteran's claim of 
entitlement to service connection for a 
left wrist ganglion cyst, or residuals 
thereof.  The examiner should review the 
claims file and undertake any and all 
clinical tests or studies deemed 
appropriate.  The examiner should 
determine the nature, extent, and 
etiology of any and all diagnoses 
affecting the veteran's left wrist.  The 
examiner should then offer an opinion as 
to whether it is at least as likely as 
not the any currently diagnosed left 
wrist disability is attributable to the 
left wrist ganglion that he was diagnosed 
with in service.  The examiner should 
provide a complete rationale for the 
opinion.  

An orthopedic examination to evaluate the 
veteran's service connected lumbosacral 
strain with arthritis (currently rated as 
20 percent disabling) and left knee 
patellofemoral syndrome with arthritis 
(currently rated as 10 percent 
disabling).  The examiner should review 
the claims file, examine the veteran, and 
undertake all clinical tests or studies 
deemed necessary to evaluate the degree 
of disability experienced by the veteran.  
In evaluating the veteran's disability, 
specific reference should be made to the 
appropriate diagnostic criteria of 
38 C.F.R. § 4.71a.

A dermatological examination to evaluate 
the veteran's service connected 
dyshidrotic eczema of the hands, 
currently rated as nocompensably 
disabling.  The examiner should review 
the claims file, examine the veteran, and 
undertake all clinical tests or studies 
deemed necessary to evaluate the degree 
of disability experienced by the veteran.  
In evaluating the veteran's disability, 
specific reference should be made to the 
appropriate diagnostic criteria of 
38 C.F.R. § 4.118, including the versions 
of this regulation that were in effect 
prior to and after August 30, 2002.

Send the claims folder to the examiners 
for review.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


